*423OPINION OF THE COURT
Mollen, P. J.
The defendant stands convicted, upon a jury verdict, of two counts of criminal possession of a weapon in the third degree. On this appeal he contends, inter alia, that his motion to suppress certain physical evidence seized from him should have been granted. For the reasons which follow, the judgment should be reversed, the motion to suppress granted and the indictment dismissed.
During the early morning hours of January 12, 1976, police officers assigned to the Crime Prevention Unit of the New Rochelle Police Department were engaged in the patrol and surveillance of the Main Street area in New Rochelle. One of the officers was positioned on the second floor of a building overlooking Main Street. From that vantage point he could view a portion of Main Street, and nearby streets and intersections. Although alone at that location, the officer was in radio contact with several other members of the unit in the area.
At 2:50 a.m. the officer saw a yellow Lincoln proceed east on Main Street and stop at the intersection of Main Street and Center Avenue. A white male exited the passenger side of the vehicle, walked west on Main Street and entered the Lollipop Bar. The car then made a right turn onto Center Avenue and was out of sight for one minute. It was then seen coming toward Main Street on Maple Avenue, apparently having circled the block.
Before reaching Main Street, the car pulled over to the curb and a Black male, identified as the defendant, exited the car and entered an alley running parallel to Main Street. The alley did not extend to the rear of the Lollipop Bar. The defendant was out of sight for 30 seconds. As the defendant exited the alley, the white male who had previously left the car emerged from the bar and both men got back into the vehicle. The car then made a right turn onto Main Street and came to a stop in front of, and directly below, the spot where the officer was positioned. It waited there for several minutes, during which time the officer observed that it contained three occupants.
The car again went to the corner of Main Street and Center Avenue, where it waited 10 minutes before making a left turn onto Center Avenue. After another minute the car was again *424seen proceeding east on Main Street. The car came to a stop near the Lollipop Bar and a second white male exited and went into the bar, returning a minute later.
Another officer, who was in plainclothes and also assigned to the Crime Prevention Unit, then went into the bar, and asked its owner to go outside and look at the people who were in the car. The owner did so and told the officer that he thought he recognized two of the occupants as people with whom he had had a problem the summer before. He did not specify what the problem was. The plainclothes officer then returned to his vehicle, which was parked on Maple Avenue.
The defendant’s car remained parked near the Lollipop Bar for approximately 40 minutes. At 3:55 a.m. the defendant and another of the car’s occupants left the vehicle and walked toward the bar. They each appeared to be putting something into the waistbands of their pants or under their coats, but the officer did not see what it was. They approached the door of the bar and tried to open it. When the door did not open they returned to the car and drove away, going east on Main Street.
The officer who had had the car under surveillance then notified the other members of the Crime Prevention Unit that the car had pulled away. The officer’s testimony, equivocal and inconsistent as between his cross-examination and his redirect examination, was to the effect that he had seen the men take "something out of their pocket, put it underneath their coat. It might be a gun.” The car was stopped by the other police officers after it had traveled approximately three blocks. It was not speeding ánd no traffic infraction had been committed. The first officer who approached the car did so with his gun drawn. Another officer who approached the car saw one of its front-seat passengers "hunching over”. Upon directing that passenger to exit the car, the officer saw what appeared to be a gun protruding from under the front seat. The defendant, who was driving, was also told to exit the car. One of the officers entered the car saw a lump under the floor mat and, upon lifting it, discovered a second firearm. Altogether, several police cars, both marked and unmarked, responded to the location where the defendant’s vehicle was stopped.
The court, in denying the motion to suppress, relied on CPL 140.50 and on the fact that the defendant had conducted *425himself in a furtive and evasive manner and was possibly armed with a deadly weapon.
CPL 140.50 (subd 1), as it applies to this case, provides: "[A] police officer may stop a person in a public place * * * when he reasonably suspects that such person is committing, has committed or is about to commit [a crime]”.
Under the statute the minimum requirement before a stop can be made is the existence of a "reasonable suspicion” of criminal activity. In People v Sobotker (43 NY2d 559, 563), which also involved a police stop of an automobile on a public street, the court stated that "except for routine checks to enforce automobile regulations * * * our repeated decisions make abundantly clear that, absent at least a reasonable suspicion that its occupants had been, are then, or are about to be, engaged in conduct in violation of law, the stopping of an automobile by the police constitutes an impermissible seizure” (see, also, People v Ingle, 36 NY2d 413). The court (supra, p 564) went on to define reasonable suspicion as " 'the quantum of knowledge sufficient to induce an ordinarily prudent and cautious man under the circumstances to believe that criminal activity is at hand’ ” (quoting People v Cantor, 36 NY2d 106, 112-113). Under the circumstances present there was sufficient basis for stopping the vehicle and making inquiry, but not for initial police conduct which was equivalent to a seizure of the occupants of the vehicle and their arrest solely on the basis of the prior observations.
The presence of the defendant’s vehicle in the vicinity of the Lollipop Bar despite the early morning hour was, at the least, equivocal, particularly since the bar was still open for business. For the same reason, the entry of each of the defendant’s companions into the bar is not suspect. Such "innocuous behavior alone will not generate a * * * reasonable suspicion that a crime is at hand” (see People v De Bour, 40 NY2d 210, 216). With respect to the defendant’s entry into the alley, there was no evidence that it was done in an evasive or clandestine manner. That act is at best equivocal and susceptible of innocent interpretation. The statement from the bar’s owner that he thought he recognized two of the car’s occupants as people with whom he had had "a problem” the prior summer does not raise the level of suspicion. The identification was not at all clear, and any "problem” was not only unspecified, but was remote in time.
Although allegedly seeing the defendant and a companion *426place something into the waistbands of their pants, the officer who made that observation testified that he did not see what the object was. Finally, after unsuccessfully trying the bar’s door in the normal manner, the defendant returned to the vehicle and drove away. No further attempt to gain entrance was made and the car was driven away at a normal speed.
When all of these facts are considered together, we can only conclude that the stop of the defendant’s vehicle and the seizure inherent in the police officers’ actions were made without the requisite showing of probable cause (see People v Cantor, 36 NY2d 106, supra; Dunaway v New York, 442 US 200). These facts lead us to conclude that the hearing court’s determination that the stop was proper for the reason that the defendant had acted furtively and evasively and was possibly armed, is simply not supported by the evidence adduced at the hearing. At most the police officers had an appropriate basis (reasonable suspicion) for a stop and inquiry; not for an approach with drawn guns and an order to vacate the vehicle, thus amounting to a seizure.
We also note that this conclusion is not inconsistent with the decision of this court in People v Pollaci (68 AD2d 71). Although the facts in Pollaci were somewhat similar to those here, we upheld the court’s order denying a motion to suppress physical evidence. However, in Pollaci, prior to the stop of the automobile the police knew that the defendant was operating an improperly registered vehicle; thus their conduct was appropriate.
In view of this result, there is no need to address defendant’s other contentions.